Title: From William Stephens Smith to Abigail Amelia Adams Smith, 4 September 1805
From: Smith, William Stephens
To: Smith, Abigail Amelia Adams



My dear
New-York, Wednesday, September 4th, 1805.

I believe that yesterday I answered your letter of the 27th, but did not particularly reply to the contents of yours of the 24th.
Medial matter missing
“All men,” says Knox, “are so much inclined to flatter their own pride, by detracting from the reputation of others, that, even if we were able to maintain an immaculate conduct, it would be difficult to preserve an immaculate character, for the malignity of some dispositions is so great, as to be highly gratified with the view of injured sensibility.”
Unfortunately for the comfort of mankind, calumny has too long been privileged to stalk the world at large, for one single foe to stop her rapid strides; and so secret are the springs which guide her motions, that they continue to elude her research. Nothing more easy than to barb by slander; nothing more arduous than to extract the dart. The reign of envious prejudice, however, oppressive as it is, is fugitive; or rather, while its tyranny is perpetual, its objects are incessantly changing; and those who were once its victims, become, in time, its cherished favourites.
The merit of a great man, defamed and hooted at as long as his ears and heart would have been sensible to the acclamations of applause, generally waits but his death, to be fully and clamorously recognised and admired: this truth we and our children will notice, when your good father pays the debt of nature.
No longer a living reproach to the mean and frivolous who compose the mass of every generation, he imperceptibly becomes their veneration and delight; and those talents, which once called forth the shafts of envy, and the censure of malevolence, are then encircled with a wreath of bays.
Though there is no situation in life, wherein the friendship and asistance of others is not necessary to the welfare and happiness of ourselves, yet how few are there who condescend, by a general compliance with the wants and wishes of their associates to promote their comfort or insure their felicity, and by those means give themselves a right to claim a mutual return of kindness and affection.
How can that man expect the esteem of others, who is continually detracting from their merit to exalt his own, or how can he hope to become an object of regard, whilst he is insidiously undermining his neighbour’s reputation? Could we banish envy and detraction from the world, we might hope to experience a portion of that felicity which benevolent spirits may expect to enjoy hereafter, and, instead of making this life a scene of strife and animosity, we should convert it into an abode of comfort, if not a state of bliss.
Kiss my dear children for me; remember me respectfully to your family, and believe me, / Sincerely yours,
W. S. Smith